 DECISIONS OF NATIONAL LABOR RELATIONS BOARDHudson Chemical Company and Local 50, ServiceEmployees International Union, AFL-CIO.Cases 14-CA-14585 and 14-CA-14420September 23, 1981DECISION AND ORDERBY MEMBERS FANNING, JENKINS, ANDZIMMERMANOn May 1, 1981, Administrative Law Judge Ben-jamin Schlesinger issued the attached Decision inthis proceeding. Thereafter, Respondent filed ex-ceptions and a memorandum in support.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andmemorandum in support and has decided to affirmthe rulings, findings, and conclusions of the Admin-istrative Law Judge, to modify his remedy,' and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the Respondent, Hudson Chemi-cal Company, St. Louis, Missouri, its officers,agents, successors, and assigns, shall take the actionset forth in the said recommended Order, exceptthat the attached notice is substituted for that ofthe Administrative Law Judge.2I Any backpay due is to be computed in the manner prescribed by theBoard in F W. Woolworth Company, 90 NLRB 289 (1950).2 Member Fanning and Member Jenkins, for the reasons set forth intheir partial dissent in Drug Package Company, Inc., 228 NLRB 108(1977), would usually begin a respondent's backpay obligation from thedate of each unfair labor practice striker's unconditional offer to return towork. However, inasmuch as Drug Package Company represents the cur-rent Board law on this issue, they consider themselves institutionallybound by the remedy given by the Board majority in that decision. Into-Rotro, Incorporated, 252 NLRB 764 (1980).In accordance with his dissent in Olympic Medical Corporation, 250NLRB 146 (1980). Member Jenkins would award interest on the backpaydue based on the formula set forth therein.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse or fail to bargain col-lectively and in good faith concerning rates ofpay, wages, hours, and other terms and condi-258 NLRB No. 9tions of employment with Local 50, ServiceEmployees International Union, AFL-CIO, asthe exclusive representative of our employeesin the following unit appropriate for the pur-poses of collective bargaining:All regular full-time and regular part-timeemployees, including all maintenance em-ployees and maintenance technicians, em-ployed by Hudson Chemical Company inthe Greater St. Louis, Missouri, Metropoli-tan area, excluding sales personnel, officeclerical and professional employees, guardsand supervisors as defined in the the Act.WE WILL NOT refuse or fail to meet withthe Union at reasonable times and engage incollective bargaining.WE WILL NOT refuse or fail to provide,upon request by the Union, information neces-sary and relevant to the Union's performanceof its function as the exclusive collective-bar-gaining representative of our employees in theunit set forth above, including the names, ad-dresses, and seniority dates of all our employ-ees in the collective-bargaining unit.WE WILL NOT refuse or fail to bargain ingood faith with the Union by unilaterally ceas-ing payments on behalf of our employees tohealth and welfare and pension funds, discon-tinuing furnishing to the Union monthly listssetting forth all our employees in the collec-tive-bargaining unit set forth above to whomwages were paid, and instituting wage in-creases or changing any other term and condi-tion of employment without notifying, consult-ing with, and bargaining to a new agreementor to impasse with the Union as exclusive rep-resentative of our employees in the appropriateunit.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of the rights guaranteedthem in Section 7 of the National Labor Rela-tions Act, as amended.WE WILL, upon request, bargain collectivelyand in good faith with the Union as the exclu-sive collective-bargaining representative of ouremployees in the unit set forth above with re-spect to rates of pay, wages, hours, and otherterms and conditions of employment, and, if anunderstanding is reached, embody such under-standing in a signed agreement.WE WILL meet with the Union at reasonabletimes and engage in collective bargaining.WE WILI. provide to the Union all informa-tion requested by the Union which is relevant152 HUDSON CHEMICAL COMPANYand necessary to the Union's performance ofits function as exclusive collective-bargainingrepresentative of our employees in the unit setforth above, including providing immediatelyto the Union the names, addresses, and senior-ity dates of all our employees in that bargain-ing unit.WE WILL make whole our employees in theappropriate bargaining unit by (1) making con-tributions on behalf of our employees in thebargaining unit set forth above to the ContractCleaners Building Service Employees' WelfareTrust and to the Contract Cleaners ServiceEmployees' Pension Trust, as described in theaddenda to the collective-bargaining agree-ment which was entered into by us and theUnion on or about December 29, 1977, andwhich was accepted by the Trustees of theTrusts on or about January 26, 1978, for allperiods subsequent to December 31, 1980, ineach and every instance in which we havefailed to make such payments on behalf of anyof our employees in the bargaining unit, and(2) continuing such payments until such timeas we negotiate in good faith with the Unionto a new agreement or to an impasse. Thisshall include reimbursing our employees forcontributions they themselves may have madefor the maintenance of their coverage forbenefits after we unlawfully ceased contribut-ing, for any premiums they may have paid tothird-party insurance companies for coveragetheretofore provided by the Trusts, and forany medical bills employees have paid tohealth care providers that the Trusts wouldhave covered.WE WILL furnish to the Union monthly listssetting forth all our employees in the collec-tive-bargaining unit set forth above to whomwages were paid, and continue furnishing sameuntil such time as we negotiate in good faithwith the Union to an agreement or to an im-passe.WE WILL, upon request of the Union, re-scind the unilateral increases of wages grantedto our employees.WE WILL offer to reinstate all unfair laborpractice strikers to their former jobs, withoutprejudice to their seniority or other rights andprivileges, dismissing persons hired on or afterJanuary 7, 1981, if necessary, to make roomfor them, or, if such jobs no longer exist, tosubstantially equivalent positions, within 5days of their unconditional offer to return towork, and WE WILL make such strikers wholefor any loss of earnings as a result of our refus-al to reinstate them within 5 days by paymentto each striker of a sum of money equal to thateach would have earned as wages during theperiod commencing 5 days after the date onwhich each striker unconditionally offers toreturn to work to the date of our offer of rein-statement, less any net earnings during suchperiod, with interest.HUDSON CHEMICAL COMPANYDECISIONSTATEMENT OF THE CASEBENJAMIN SCHESINGER, Administrative Law Judge:This proceeding was heard before me in St. Louis, Mis-souri, on February 24-25, 1980, based on an amendedcomplaint' alleging that Respondent Hudson ChemicalCompany violated Section 8(a)(5) and (1) of the NationalLabor Relations Act, as amended, 28 U.S.C. §151, et seq.,by engaging in dilatory scheduling of negotiating sessionsand surface bargaining with Local 50, Service Employ-ees International Union, AFL-CIO (the Union), and re-fusing to give the Union certain information necessaryfor the Union to carry out its collective-bargaining obli-gations, thus prompting the Union to engage in an unfairlabor practice strike. Respondent denied that it violatedthe Act in any manner.Upon consideration of the entire record herein, includ-ing my observation of the witnesses, and upon review ofthe briefs submitted by the General Counsel and Re-spondent, I hereby render the following:FINDINGS OF FACT AND CONCLUSIONS OF LAWI. JURISDICTIONRespondent, a corporation duly authorized to do busi-ness under the laws of the State of Missouri, has its prin-cipal office and place of business in the County of St.Louis, State of Missouri, and is engaged in providingjanitorial, cleaning, and maintenance services as a clean-ing contractor. During the year ending December 31,1980, a representative period, Respondent performedservices valued in excess of $50,000, of which in excessof $50,000 of services were provided to Brown ShoeCompany, a subsidiary of Brown Group, Inc., and toother enterprises located in the State of Missouri, each ofwhich enterprise, during the year 1980, sold and causedto be shipped from their facilities located in the State ofMissouri goods and products valued in excess of $50,000directly to points located outside the State of Missouri. Iconclude, as Respondent admits, that it is and has been atall times material herein an employer engaged in com-The relevant docket entries are as follows: The charge in Case 14-CA 14420 was iled by the Union on November 7 1980, and a complaintwas issued on December 19, 1980. Thereafter, a new charge as filed inCase 14-CA-14585 on January 12. 1981, and an order consolidating casesand an amended complaint was issued on January 29. 1981 which %wasfurther amended on February 3 and 12. 1981. and at the hearing153 DECISIONS OF NATIONAL LABOR RELATIONS BOARDmerce within the meaning of Section 2(2), (6), and (7) ofthe Act.I also find and conclude, as Respondent admits, thatthe Union is and has been at all times material herein alabor organization within the meaning of Section 2(5) ofthe Act.II. THE ALI.EGEI) UNFAIR I.ABOR PRACTICESA. The FactsUntil the events at issue herein, Respondent and theUnion had contractual relations for 30 or more years, thelast agreement being effective from January 1, 1978, toDecember 31, 1980. During the terms of the past fiveagreements, for about 15 years, Respondent was amember of the Contract Cleaners Association (the Asso-ciation), a multiemployer association of cleaning contrac-tors which engaged in bargaining on an industrywidebasis.2In the summer of 1980, Charles L. Hudson, Jr.,Respondent's president, although also the president ofthe Association and one of its negotiators for a numberof years, withdrew from the Association the right to bar-gain on Respondent's behalf.As a consequence, the Union wrote to Respondent onOctober 13, 1980, that it desired to commence negotia-tions and would soon forward a list of its demands, afterwhich a date would be selected for the beginning of ne-gotiations. On October 20, the Union wrote to Respond-ent setting forth its proposals and the dates that it wouldbe available to meet, as well as requesting the followinginformation: "[N]ames, addresses, hours, seniority dates,and wage rates of all employees within the bargainingunit we represent." On October 29, Hudson notified theUnion that he would be available to meet on November20 and 28 and December 19, 1980.This letter crossed in the mails with the Union's letterand mailgram of October 30 making a second request formeeting dates and the information. Respondent replied tothe Union's requests by letter dated November 7, and theUnion replied to Respondent's October 29 letter, com-plaining of Respondent's late dates for the commence-ment of negotiations and renewing its request for infor-mation. In Respondent's November 7 letter, Hudsonwrote:Requests [sic] for lists of names, hours, senioritydates, wage rates of all employees in the bargainingunit are presently sent to you each month, as theyhave been, without interruption for the last twenty-five to thirty years. Any other information neededmust be developed from your records since we donot have the computer capability to furnish same.You have equal access through your records.The parties' first session was held on November 20.Union Business Representative William K. Hunt, ratherthan pursuing the Union's demands which were con-tained in its October 20 letter, presented Hudson with a2 Although the Association bargained on behalf of its members, duringsome of the negotiations, it was agreed that each member had the right tosign an agreement based on the fruits of the Association's bargaining, orto reject the agreement.copy of the then-agreed-to Association contract, some ofthe provisions of which, upon questioning by Hudson,Hunt explained. Negotiations adjourned to November 28to give Hudson an opportunity to consider the Union'sproposals. Then, Hunt and Hudson again met, and posi-tions reversed. Hudson came prepared with his own con-tract, containing, inter alia, provisions for an 8-percentwage increase for all current employees and for a I-yearcontract, as opposed to 2 years in Hunt's proposal. Huntthen reviewed the contract, section by section, indicatinghis agreement with certain provisions and his designationof "hold" on those which he would or could not agreeupon, which included wages and Hudson's revision limit-ing the scope of the Union's jurisdiction.3Hunt then re-viewed his own proposals and noted the omission in thecontract of numerous of the Union's demands, which in-cluded clauses concerning union security, checkoff, thepension fund, health and welfare fund, and grievance ar-bitration (the five items). Hudson made no reply toHunt's questions about why those clauses were omitted.The parties again met on December 11 pursuant totheir agreement at their earlier negotiating session.Hudson submitted a proposal on payments for travel,which was omitted in his earlier proposals but was in-cluded in the Association contract, but he rejected theremainder of the Association contract and refused to dis-cuss further his rejection of the five items. Hunt statedhis belief that he and Hudson were probably at an im-passe, and the two agreed to call in a Federal mediator,who would set a date for the next meeting. On Decem-ber 17, the parties met at the Federal Mediation andConciliation Service (FMCS) with Mediator La Martina,who requested Hunt and Hudson to state their positionson the items on which they were at impasse. They didso, and the mediator then requested to meet separatelywith both parties. Apparently, nothing was accomplishedexcept that the parties substantially agreed on the itemson which they were at impasse4and Hudson withdrewhis previously submitted limitation on the scope of theappropriate unit and agreed to the Union's proposal. Thenext negotiating session, held on December 24, accom-plished little. The parties were still separated both phys-ically and in their proposals. The mediator told Huntthat Hudson was unwilling to move on any item and thatHudson's proposals, with the addition of a new provi-a The appropriate unit is as follows:All regular full-time and regular part-time employees, including allmaintenance employees and maintenance technicians, employed byHudson Chemical Company in the Greater St. Louis, Missouri, Met-ropolitan area, excluding sales personnel, office clerical and profes-sional employees, guards and supervisors as defined in the Act.Respondent's initial proposal was to limit the jurisdiction to the "City ofSt. Louis." which would have carved out the contract's coverage numer-ous of its employees because at least half of Respondent's jobs are per-formed outside the city. Although Respondent denied that the Union isthe exclusive bargaining agent for its employees, Board law presumes theexistence of a continued majority status during and beyond the term ofthe collective-bargaining agreement. I so conclude. The Saloon. Inc., 247NLRB 1105 (1980).4 The Union withdrew numerous of its demands in agreeing upon theitems on which they were at impasse.154 HUDSON CHEMICAL COMPANYsion,5constituted Respondent's final offer. Hunt statedthat he would take the offer to the union membership,but that he could not in good conscience recommend it.On December 27, the members rejected Respondent'sproposals and authorized a strike; but Hunt, still hopingfor an agreement, mailgrammed Hudson on December 29that, even though Respondent's offer had been unani-mously rejected, he still wanted to meet on December 30or 31 to resolve the outstanding issues.6Hunt replied onDecember 30 that he could not meet until after the firstweek of January 1981 and that: "My position at this timehas not changed since December." Hunt called Hudsonon January 5 and 6, but without success; and the Unionstruck Respondent on January 7, a strike which was stillcontinuing at the time of the hearing.Two more unfruitful negotiating sessions were held atFMCS. On January 21, 1981, the parties were still keptapart by Mediator La Martina, who, after conferringwith Hudson for about 15 to 20 minutes, reported toHunt that Hudson "did not want to move." On February11, La Martina, after talking with Hudson, reported thatthere was still no progress and suggested that, if theunion negotiators desired to meet with Hudson, theycould. A short meeting was held, ending with the flaringof tempers; and nothing was accomplished.B. DiscussionIn all surface bargaining cases, it must first be recog-nized that the obligation to bargain collectively does notcompel a party to make any concessions or to agree toany proposal. N.L.R.B. v. American National InsuranceCo., 343 U.S. 395 (1952). On the other hand, that princi-ple does not permit a party to enter into negotiationswith no intention of reaching an agreement and to closeits mind to any argument which may be presented by theother side. Often, the line between "hard bargaining,"permissible under the Act, and surface bargaining, imper-missible under Section 8(a)(5), is a thin one, indeed.There are, however, some indicia of illegal conductwhich the Board has developed over the years, one ofwhich is whether the employer adopted a purposefulstrategy to ensure that bargaining would be futile orwould fail. N.L.R.B. v. Herman Sausage Company, Inc.,275 F.2d 229 (5th Cir. 1960); Cable Vision, Inc., 249NLRB 412 (1980).Most significant in demonstrating Respondent's lack ofgood-faith bargaining are the events of the session of No-vember 28, at which time the Union offered to eliminatethe pension plan, clearly a major concession. Hudson, in-stead of immediately accepting that offer and, perhaps,although not necessarily, making a concession of hisown, did his part to obstruct negotiations. Thus, hecalled to Hunt's attention that the Association contractcontained a "most-favored nations" clause which wouldrequire that, if the Union gave in to one of Respondent'sdemands, to wit, the removal of the pension plan, thenthe Union would also have to give up the pension plans Respondent proposed that the wages provided in its wage proposal"shall be the minimum wage rates paid, and [Respondent] reserves theright to increase those rates at its option based upon merit."6 Hunt also confirmed this mailgram by another mailgram sent on De-cember 30, adding January 2-5, 1981, s available datesin the Association contract, a fact which Hunt shouldconsider. Hunt did, and withdrew his concession; and theparties were once again stalemated as to all items at issuejust a few minutes before.Hudson thus embarked upon a strategy to make bar-gaining futile and an agreement impossible. Hudson pro-posed a series of regressive deletions from prior con-tracts which he knew, or had good reason to suspect,that the Union would not accept in their entirety. Whenhe successfully forced the Union into accepting the with-drawal of the pension plan provision, he quickly pointedout that the Union could not do so without risking theloss of its pension plan from many of its other employers.As a result, Hudson made an agreement on his ownterms, indeed all of his terms, impossible for the Unionto accept.7Moreover, there is in this proceeding one credibilityresolution which is of critical importance. Hunt wassteadfast in his denial that Hudson had ever delineatedthe reasons for any of his proposals to delete the items.On the other hand, Hudson testified, in answer to leadingquestions by Respondent's counsel, that at each bargain-ing session he explained to Hunt in detail the reasons forhis proposals. Although there were some points duringhis testimony at which I was dissatisfied with Hunt'scredibility, feeling that he was overly evasive, obstinate,and fencing with counsel, I nonetheless credit him inlight of Hudson's notes of the bargaining sessions and myview that Hudson was less credible than Hunt.8Hud-son's notes, many of which were read by him during histestimony rather than his testifying to his independentrecollection, do not reflect that Hudson ever made anystatements in the presence of Hunt to support Respond-ent's position.9As a result, I find that Hudson's failure to define, ex-plain, and advocate his position and, instead, his attemptto thrust his deletions upon the Union on a "take it orleave it" basis constitute additional indicia of Respond-ent's lack of a sincere attempt to conduct meaningful ne-gotiations. Hudson's conduct prohibited any attempt tofind a common ground upon which he and the Unioncould resolve their differences. Atlas Metal Parts Co..Inc., 252 NLRB 205 (1980). Hudson never explained, ashe did at the hearing, that he was concerned that Re-spondent's contributions to the funds were wasted money7 The contributions to the two plans totaled 18 cents per hour Re-spondent's wage proposal, hich was higher than that in the Associationcontract, was not 18 cents highers Among other things. I find Hudson's explanation that he never ex-pected a strike to be improbable in light of his letter to employees of De-cember 26. a day before the union membership voted, which was clearlyin contemplation of a strike; and his denials that the Union made anyconcessions during negotiations and that Respondent refused to acceptcertified mail from the Union were wholly inaccurate. The GeneralCounsel also contends that Hudson misstated the truth when he tstifiedthat wages had been agreed upon with the Union Although Hunt hadput wages on "hold." Hudson's belief that wages were not at issue assubstantially correct. although I also conclude that Hunt truthfully testi-fied to his impression that the issue of wages had not been full! resolvedpending Respondent's movement on the five items.! There are in the notes reflections of some arguments. but all werestated to Mediator La Martina in private conferences. The record isalmost barren of evidence that the mediator relayed Hudson's argumentsto Hunt. assuming that such fact would be reletant155 DECISIONS OF NATIONAL LABOR RELATIONS BOARDbecause of the high turnover of its employees. He neverattempted to reach some kind of common ground to pre-serve the coverage of the funds for those employees whomight well utilize the funds' benefits. He never attemptedto prove to the Union that its alleged misuse or overuseof the arbitration provision was causing him untold grief.Rather, Hudson abandoned the "give and take" of col-lective bargaining and replaced it solely with an offer tothe Union to adopt his proposals; and that is not bargain-ing under Section 8(a)(5). Winn-Dixie Stores, Inc., 243NLRB 972 (1979).There are additional indicia of illegal conduct whichthe Board has relied on in determining whether surfacebargaining has occurred. Did the employer believe ingood faith that its "proposal had the slightest chance ofacceptance by a self-respecting union, or even that itmight advance the negotiations by affording a basis ofdiscussion"? N.L.R.B. v. Reed & Prince ManufacturingCompany, 205 F.2d 131, 139 (Ist Cir. 1953), cert. denied346 U.S. 887. Were the justifications for the proposalsadvanced by the employer reasonable? Ibid. Did the em-ployer advance proposals which are regressive to thosepreviously advanced? N.L.R.B. v. Pacific Grinding WheelCo., Inc., 572 F.2d 1343 (9th Cir. 1978).Respondent's principal contention is that these indiciahave no place in the law; that the Board has no right tointerfere with the substantive terms of a party's propos-als; and that a party has complete discretion never tobend and never to relinquish its original proposals. That,of course, was somewhat put to rest in General ElectricCompany, 150 NLRB 192 (1964), enfd. 418 F.2d 736 (2dCir. 1969), cert. denied 397 U.S. 965 (1970). But even thedecisions relied upon by Respondent, some of whichhave expressed reservations about Reed & Prince, supportthe view that the Board, after finding that an employer'sattitude was inconsistent with its duty to seek an agree-ment, may bolster such finding by considering the con-tent of bargaining proposals as part of its review whenmaking a determination as to the good faith of parties ne-gotiating a contract. Seattle-First National Bank v.N.L.R.B., 638 F.2d 1221, 1226 (9th Cir. 1981); N.L.R.B.v. Tomco Communications, Inc., 567 F.2d 871, 883-884(9th Cir. 1978). Thus, the Ninth Circuit has deemed anemployer's economic position and the past level of em-ployee benefits as meaningful in considering whetherthere has been surface bargaining.I am cognizant of Hudson's rationale for attempting toremove certain of the five items-at least, as expressedby him at the hearing. But the justification for certain ofhis proposals falls far short of reasonable, made with theintent of fostering an agreement. For example, the union-security and checkoff provisions had been in Respond-ent's agreements since the late 1950's. Hudson concededthat, in various years, he had the right to reject Associ-ation-negotiated agreements (which Hudson negotiated).Never, until 1980, did Hudson express his personal an-tipathy to union-security provisions, and why thatbecame important in 1980 can be explained as part andparcel of Respondent's plan to ensure that no agreementwould be reached.' Respondent's attempt to limit thescope of the Union's appropriate unit was totally unex-plained. Beyerl Chevrolet, Inc., 221 NLRB 710 (1975).Similarly, Hudson's explanation of how he attempted topromote movement by the Union is unavailing. His pro-posal at the December 24 meeting that Respondent couldunilaterally grant merit increases was merely a ruse. Thatproposal was actually not meaningful; no cost could beattached to it and the Union had no control to ensurethat increases would be granted. Rather, if, as Hudsonmaintained, wages were not at issue in the negotiationsafter the meeting of November 28, it could hardly besaid that Hudson's approach was an attempt to removeany impasse. Finally, Respondent proposed, in essence,to remove from all employees hired on and after January1, 1981, holdiay pay, vacation pay, and the wage rates ofthe agreement. No reason therefor was given. "From all the circumstances, I conclude that Respond-ent has engaged in surface bargaining in violation of Sec-tion 8(a)(5) and (1) of the Act. This decision should notbe construed to hold that Respondent may not, after bar-gaining, hold firm to its position. That will depend onwhat takes place at the bargaining table and whether Re-spondent demonstrates a true intention of reaching anagreement. Nor is this Decision intended to prohibit Re-spondent, feeling as it did that it had the upper hand innegotiations in 1980 and that the Union had no economicstrength to support its own demands, from attempting totake away from the Union what Respondent formerlygave to the Union. That is the very nature of and is im-plicit in "hard bargaining" which the Board has an-nounced is valid under Section 8(a)(5). The conduct ofRespondent, however, up to the time of the hearingherein exhibited a refusal to budge from its original de-mands and was clearly intended to ensure that no agree-ment would be reached.'2When coupled with Respond-ent's refusal to make known to the Union the addressesof its employees, Respondent also significantly weakenedthe chances of the Union obtaining support for its posi-tion should the Union feel it necessary to strike, as it ulti-mately did.Regarding Respondent's failure to supply informationto the Union, Respondent argues that, during the term ofthe subsisting collective-bargaining agreements, it month-ly made checkoff deductions from the salaries of its em-ployees and forwarded them to the Union, together witha computerized list of its current employees then on thepayroll. As a result, it contends that it furnished the'o Hudson explained that the union-security clause was "not that im-portant a matter." It may be that, had Hudson bargained in good faith, hewould have been willing to give up his opposition to the inclusion of thatprovision and that he was opposing it as a "throwaway" to gain conces-sions from the Union. In the present posture of the record herein, Hud-son's explanation is unavailing.I Respondent made many more regressive proposals, such as expand-ing the probationary period of an employee from 31 to 180 days.12 Respondent contends that, if it were unyielding and stubborn, suchconduct should he viewed in the total context of the Union's bargainingposture, which was equally stubborn. However, the Union gave up farmore than ,,as given to it. Inter alia, it withdrew its demands for a non-discrimination clause, a 31-day probation period, a provision to enable itto honor other picket lines, companywide seniority, and the right to in-spect Respondent's records.156 HUDSON CHEMICAL COMPANYnames of its employees, and the Union's requests thereforwere wholly satisfied. There are a number of difficultieswith Respondent's argument, not the least of which arethat there was a high turnover of employees'3 and thatthe lists would not reflect the names of employees whowere sick, on vacation, laid off, or otherwise not on thepayroll because they were not paid that month. Further-more, a list of names without addresses did the Unionlittle good, because Respondent's 150-180 employeeswere employed at 50 separate locations and the Unionwas never advised of their whereabouts. Magma CopperCompany, San Manuel Division, 208 NLRB 329 (1974);Georgetown Associates d/b/a Georgetown Holiday Inn, 235NLRB 485 (1978); Helca Mining Company, 248 NLRB1341, 1343, fn. 10 (1980). Finally, there is no questionthat Respondent did not supply the seniority dates of anyof its employees, and I am satisfied that the Union's needfor this information-i.e., to compute eligibility for vaca-tions and pensions-was amply demonstrated. 4I conclude that the failure to supply the requested in-formation and to bargain in good faith were violations ofSection 8(a)(5) and (1), and that the Union's strike onJanuary 7, 1981, was directly attributable to Respond-ent's illegal conduct. As such, the strike was an unfairlabor practice strike. General Drivers and Helpers Union.Local 662, etc. [Rice Lake Creamery Co.] v. N.L.R.B., 302F.2d 908 (D.C. Cir. 1962), cert. denied 371 U.S. 827.Furthermore, inasmuch as the impasse in bargaining re-sulted from Respondent's refusal to bargain and thus wasnot "legally cognizable," Respondent had no right tochange the employees' terms and conditions of employ-ment. Industrial Union of Marine and Shipbuilding Work-ers of America, AFL-CIO [Bethlehem Steel Co. (Shipbuild-ing Division)] v. N.L.R.B., 320 F.2d 615, 621 (3d Cir.1963), cert. denied 375 U.S. 984 (1964); Neon Sign Corpo-ration, 229 NLRB 861, 863 (1977). I find, however, thatit did so-consistent with its final offer, it raised employ-ees' wage rates and ceased making contributions to theUnion's pension and health and welfare funds and ceaseddelivering to the union monthly computer printouts per-taining to its employees. Those actions constitute viola-tions of Section 8(a)(5) and (1) of the Act.After the expiration of the 1978-80 agreement, Re-spondent also ceased checking off dues, which the Gen-eral Counsel also claims violates Section 8(a)(5). I dis-agree. Bethlehem Steel Company (Shipbuilding Division),136 NLRB 1500 (1962), enfd. sub nom. InternationalUnion of Marine and Shipbuilding Workers of America,AFL-CIO v. N.L.R.B., supra; Heart of America MeatDealers Association, et al., 168 NLRB 834 (1967); Ameri-can Oil Company, 164 NLRB 36 (1967). Contrary to theGeneral Counsel's contentions, I find that Gordon L.Rayner and Frank H. Clark, d/b/a Bay Area Sealers, 251NLRB 89 (1980), did not overrule these decisions. Thereference therein to an employer's contractual obliga-13 Respondent delivered to the Union a list of names and addresses ofits employees, effective as of May 1980. Because of the high turnover ofemployees, this list could hardly be up to date.14 Although the Union also requested the employees' hours and wagerates, neither the complaint nor the General Counsel's brief alleges thatRespondent's refusal to supply said information violates the Act. I there-fore do not reach this issue.tions ceasing at the end of a contract's life only as toterms governing the employer-union relationship in-cludes those matters not touching upon an employee'sterms and conditions of employment. In any event, Sec-tion 302(c)(4) of the Labor Management Relations Actprovides that the life of a checkoff authorization "shallnot be irrevocable for a period of more than one year, orbeyond the termination date of the applicable collectiveagreement, whichever occurs sooner." Because theagreement expired, so did the checkoff authorization.Finally, the General Counsel also contends that Re-spondent was guilty of dilatory tactics in delaying thefirst negotiating session from shortly after October 20 toNovember 20, 1980, and refusing to comply with theUnion's request of December 27 to meet at an early date,contenting itself to meet only on January 21, 1981. Sec-tion 8(d) of the Act imposes a mutual obligation on ne-gotiating parties "to meet at reasonable times." Section204 of the Labor Management Relations Act, in order"to prevent or minimize interruptions in the free flow ofcommerce," calls on employers and unions alike to "ar-range promptly" for conferences and to endeavor "expe-ditiously" to bring about a resolution of disputes overcontract terms in which they may be engaged. The dutyto do so is part of the obligation to bargain.Hudson's explanation of the first delay was that he wasengaged in a change of ownership of Respondent andwas drawing up leases for the rental of Respondent'sformer place of business. Otherwise, he "had some otherthings that I had to get done at the time because negoti-ating was not my only function with the company." But,as the Board has stated, "Labor relations are urgent mat-ters too." Insulating Fabricators, Inc., Southern Division,144 NLRB 1325, 1328-29 (1963), enfd. 338 F.2d 1002(4th Cir. 1964), quoting "M" System, Inc., Mobile HomeDivision Mid-States Corporation, 129 NLRB 527, 549(1960). Hudson's explanation fails to display the degreeof diligence that proper performance of his bargainingobligations required. It matters not that from November20 through the end of 1980 Hudson apparently madehimself available with some degree of frequency. Thefact remains that for almost a I-month period in 1980,and for 3 weeks from late 1980 to January 21, 1981, Re-spondent abandoned Section 8(d) of the Act. In light ofthe circumstances, particularly the accompanying surfacebargaining, I conclude that Respondent has refused tomeet at reasonable times, as required by the Act, and hasviolated Section 8(a)(5) and (1) of the Act.All of the unfair labor practices found herein have aclose, intimate, and substantial effect on interstate com-merce within the meaning of Section 2(6) and (7) of theAct.THE REMEDYHaving found that Respondent has engaged in and isengaging in unfair labor practices within the meaning ofSection 8(a)(1) and (5) of the Act, I shall recommendthat it cease and desist therefrom, post an appropriatenotice, and take certain affirmative action designed to ef-fectuate the purposes and policies of the Act, including.157 DECISIONS OF NATIONAL LABOR RELATIONS BOARDupon request, to bargain in good faith with the Unionand to rescind the unilateral wage increases.I shall also recommend reinstatement of unfair laborpractice strikers upon their unconditional offer to returnto work and the dismissal of persons hired on or afterJanuary 7, 1981, if that becomes necessary. N.L.R.B. v.W. C. McQuaide, Inc., 552 F.2d 519, 528-529 (3d Cir.1977); Newport News Shipbuilding and Dry Dock Compa-ny, 236 NLRB 1637 (1968), enfd. 602 F.2d 73 (4th Cir.1979). Reinstatement shall mean reinstatement to theirformer jobs or, if those jobs no longer exist, to substan-tially equivalent positions, without prejudice to their se-niority and other rights and privileges.Such unfair labor practice strikers are to be madewhole for any loss of earnings they may suffer as a resultof Respondent's refusal, if any, to reinstate them in atimely fashion by paying to each of them a sum ofmoney equal to that which each would have earned aswages during the period commencing 5 days after thedate on which each unconditionally offers to return towork to the date of Respondent's offer of reinstatement,less any net earnings during such period, with interestthereon to be computed in the manner prescribed in Flor-ida Steel Corporation, 231 NLRB 651 (1977).'IIf Re-spondent has already rejected, or hereafter rejects,unduly delays, or ignores any unconditional offer by itsemployees to return to work, or attaches unlawful condi-tions to its offer of reinstatement, the 5-day period for of-fering reinstatement as provided in the recommendedremedy serves no useful purpose, and backpay will com-mence as of the date an unconditional offer to return towork is tendered by its employees.Upon the above findings of fact, conclusions of law,and the entire record in the case, and pursuant to Section10(c) of the Act, I hereby issue the following recom-mended:ORDER 1sThe Respondent, Hudson Chemical Company, St.Louis, Missouri, its officers, agents, successors, and as-signs, shall:I. Cease and desist from:(a) Refusing or failing to bargain collectively and ingood faith concerning rates of pay, wages, hours, andother terms and conditions of employment with Local50, Service Employees International Union, AFL-CIO,as the exclusive representative of its employees in thefollowing unit appropriate for the purposes of collectivebargaining:All regular full-time and regular part-time employ-ees, including all maintenance employees and main-tenance technicians, employed by Hudson ChemicalCompany in the Greater St. Louis, Missouri, Metro-politan area, excluding sales personnel, office cleri-i' See, generally, Isis Plumbing & Healing Co., 138 NLRB 716 (1962).'6 In the event no exceptions are filed as provided by Sec. 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as providedin Sec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.cal and professional employees, guards and supervi-sors as defined in the Act.(b) Refusing or failing to meet with the Union at rea-sonable times and engage in collective bargaining.(c) Refusing or failing to provide, upon request by theUnion, information necessary and relevant to the Union'sperformance of its function as the exclusive collective-bargaining representative of Respondent's employees inthe unit set forth above, including the names, addressesand seniority dates of all employees in the collective-bar-gaining unit.(d) Refusing or failing to bargain in good faith withthe Union by unilaterally ceasing payments on behalf ofits employees to health and welfare and pension funds,discontinuing furnishing to the Union monthly lists set-ting forth all employees in the collective-bargaining unitset forth above to whom wages were paid, and institut-ing wage increases or changing any other term and con-dition of employment without notifying, consulting with,and bargaining to a new agreement or to impasse withthe Union as the exclusive representative of its employ-ees in the appropriate unit.(e) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them in Section 7 of the Act.2. Take the following affirmative action to effectuatethe policies of the Act:(a) Upon request, bargain collectively and in goodfaith with the Union as the exclusive collective-bargain-ing representative of its employees in the unit set forthabove with respect to rates of pay, wages, hours, andterms and conditions of employment, and, if an under-standing is reached, embody such understanding in asigned agreement.(b) Meet with the Union at reasonable times andengage in collective bargaining.(c) Provide to the Union all information requested bythe Union which is relevant and necessary to the Union'sperformance of its function as exclusive collective-bar-gaining representative of Respondent's employees in theunit set forth above, including providing to the Unionimmediately the names, addresses, and seniority dates ofall employees in that bargaining unit.(d) Make whole the employees in the appropriate bar-gaining unit by (1) making contributions on behalf of Re-spondent's employees in the bargaining unit set forthabove to the Contract Cleaners Building Service Em-ployees' welfare trust and to the Contract Cleaners Serv-ice employees' pension trust, as described in the addendato the collective-bargaining agreement which was en-tered into by Respondent and the Union on or about De-cember 29, 1977, and which was accepted by the trusteesof the trusts on or about January 29, 1978, for all periodssubsequent to December 31, 1981, in each and every in-stance in which Respondent has failed to make such pay-ments on behalf of any of its employees in the bargainingunit; and (2) continuing such payments until such time asRespondent negotiates in good faith with the Union to anew agreement or to an impasse. This shall include reim-bursing employees for contributions they themselves mayhave made for the maintenance of their coverage for158 HUDSON CHEMICAL COMPANYbenefits after Respondent unlawfully ceased contributing,for any premiums they may have paid to third-party in-surance companies for coverage heretofore provided bythe trusts, and for any medical bills employees have paidto health care providers that the trusts would have cov-ered.(e) Furnish to the Union monthly lists setting forth allemployees in the collective-bargaining unit set forthabove to whom wages were paid, and continue furnish-ing same until such time as Respondent negotiates ingood faith with the Union to a new agreement or to animpasse.(f) Upon request of the Union, rescind the unilateralincreases of wages granted to its employees.(g) Upon their unconditional offer to return to work,reinstate the unfair labor practice strikers, dismissing, ifnecessary, any replacements hired in their place, andmake them whole for any loss of earnings that they mayhave incurred, in the manner set forth in "The Remedy"section of this Decision.(h) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, time-cards, personnel records and reports, and all other re-cords necessary to analyze the amount of backpay dueunder the terms of this Order.(i) Post at Respondent's St. Louis County, Missouri,place of business, and at every location at which any ofRespondent's employees in the bargaining unit set forthabove receives his or her pay, or, in the event such post-ings are not practicable, post at Respondent's St. LouisCounty, Missouri, place of business and mail or deliverto each employee in the bargaining unit, copies of the at-tached notice marked "Appendix."17Copies of saidnotice, on forms provided by the Regional Director forRegion 14, after being duly signed by a representative ofRespondent, shall be posted by Respondent immediatelyupon receipt thereof, and be maintained by it for 60 con-secutive days thereafter, in conspicuous places, includingall places where notices to employees are customarilyposted at Respondent's St. Louis County, Missouri, placeof business, as well as otherwise mailed or delivered toemployees as set forth herein. Reasonable steps shall betaken by Respondent to insure that all such noticesposted are not altered, defaced, or covered by any othermaterial.(j) Notify the Regional Director for Region 14, inwriting, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.IT IS FURTHER ORDERED that the complaint herein bedismissed insofar as it alleges violations of the Act otherthan those found herein.I; In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."159